DETAILED ACTION
	This is a Notice of Allowance for application 16/847,586. Receipt of the After Final amendments filed on 12/20/2021 is acknowledged.
Claims 1, 3, 5, and 7 are pending. 
Claims 2, 4, 6, and 8-15 are cancelled.
Claims 1, 3, 5, and 7 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Salmela on 01/14/2022.
The application has been amended as follows: 

	Amend the last line of claim 1 to define --planar portion of the trough when the fifth horizontal planar portion overlaps the first horizontal planar portion.--;

Cancel claims 4, 6, and 10-15;

Amend line 1 of claim 7 to define --flashing of claim [[one]] 1,--.

Allowable Subject Matter
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(a), (b), and (d) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(a), (b), and (d) rejections of the previous Office Action are withdrawn.
Claims 1, 3, 5, and 7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Folkersen et al. (U.S. Publication 2018/0347197) can be considered to comprise of a flashing for roofs comprising of a trough with four planar portions as defined and a perforated cover which is configured to engage and cover such a trough. Though the fourth planar portion of the trough of Folkersen et al. can be considered to comprise of multiple hems extending downwardly from the top thereof, one of ordinary skill in the art would not interpret such an entire inner folded portion of the fourth planar portion of figure 11B as a hem of the top edge of the fourth planar portion. As depicted in figure 11B, the hem portion #1001 angles away from the fourth planar portion and thus forms a separate planar portion that cannot be considered a hemmed top edge of such a fourth planar portion as would be understood by one of ordinary skill in the art. Furthermore, it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify Folkersen et al. to meet each and every feature of the claimed invention as presently defined.
As a note, the system of figure 8B of Folkersen et al. cannot be considered to meet both the limitations of the trough with an upper hem at #701 and a perforated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635